Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 1 of 8 PageID: 239




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


    FRANCIENNA GRANT,
                                          1:19-cv-16952-NLH-AMD
          Plaintiff,
                                          OPINION
    v.

    MARSHALL L. WILLIAMS,
    SUPERIOR COURT OF CAMDEN NEW
    JERSEY, SUPERIOR COURT OF NEW
    JERSEY APPELLATE DIVISION,
    SUPREME COURT OF NEW JERSEY,

          Defendants.


APPEARANCES:

FRANCIENNA GRANT
4 ELLA AVENUE
CAPE MAY COURT HOUSE, NJ 08210

      Plaintiff appearing pro se

KATHRYN ANNE MORRIS
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
POX BOX 116
TRENTON, NJ 08625

      On behalf of State Court Defendants

HILLMAN, District Judge

      This matter concerns claims by Plaintiff against her former

attorney and the New Jersey state courts arising from the

resolution of her state court complaint against her former

attorney for malpractice and sexual harassment.          On January 8,
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 2 of 8 PageID: 240



2021, the Court dismissed Plaintiff’s claims against the state

court Defendants because they were barred by the Eleventh

Amendment 1 and were precluded under the Rooker–Feldman doctrine. 2

The Court also denied Plaintiff’s request for default against

the state court Defendants.       As for her claims against her



1 Constitutional claims in federal court may only be asserted
against a “person” and not the state, which includes state
courts, state agencies, and state actors sued in their official
capacities. See Robinson v. New Jersey Drug Court, 2018 WL
3455480, at *3 (D.N.J. 2018) (citing Callahan v. City of Phila.,
207 F.3d 668, 673 (3d Cir. 2000)) (noting that courts have
routinely held that the state judiciary is not a “person” under
§ 1983); Beightler v. Office of Essex County Prosecutor, 342 F.
App’x 829, 832 (3d Cir. 2009) (quoting Fitchik v. New Jersey
Transit Rail Operations, 873 F.2d 655, 658 (3d Cir. 1989) (en
banc)) (providing that the Eleventh Amendment protects state
agencies when “‘the state is the real party in interest’”); U.S.
Const. amend. XI (“The Judicial power of the United states shall
not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United states by
Citizens of another state, or by Citizens or Subjects of any
Foreign state.”).
2 See Vuyanich v. Smithton Borough, 5 F. 4th 379, 385 (3d Cir.
2021) (citations and quotations omitted) (“We have translated
the Supreme Court’s approach to Rooker-Feldman into a four-
pronged inquiry. To trigger the doctrine, the following
requirements must be met: (1) the federal plaintiff lost in
state court; (2) the plaintiff complains of injuries caused by
the state-court judgments; (3) those judgments were rendered
before the federal suit was filed; and (4) the plaintiff is
inviting the district court to review and reject the state
judgments. We have described Prongs 2 and 4 as the key
requirements, but only meeting all four requirements prevents a
district court from exercising jurisdiction under Rooker-
Feldman.”).



                                     2
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 3 of 8 PageID: 241



former attorney, the Court directed Plaintiff to show cause as

to why her claims against him should not be dismissed for lack

of prosecution or for lack of subject matter jurisdiction.

(Docket No. 15.)

      Presently pending before the Court is Plaintiff’s motion

for reconsideration of the dismissal and her claims against the

state Defendants, and Plaintiff’s response to the Court’s order

to show cause, filed as “Motion for Order to Show Cause.”            The

Court will deny each of them.

      Turning first to Plaintiff’s motion for reconsideration, a

motion for reconsideration may be treated as a motion to alter

or amend judgment under Fed. R. Civ. P. 59(e), or as a motion

for relief from judgment or order under Fed. R. Civ. P. 60(b),

or it may be filed pursuant to Local Civil Rule 7.1(i).            The

purpose of a motion for reconsideration “is to correct manifest

errors of law or fact or to present newly discovered evidence.”

Max's Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999).      A judgment may be altered or amended

only if the party seeking reconsideration shows: (1) an

intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.

Id.   A motion for reconsideration may not be used to re-litigate

                                     3
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 4 of 8 PageID: 242



old matters or argue new matters that could have been raised

before the original decision was reached, P. Schoenfeld Asset

Mgmt., L.L.C. v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J.

2001), and mere disagreement with the Court will not suffice to

show that the Court overlooked relevant facts or controlling

law, United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339,

345 (D.N.J. 1999), and should be dealt with through the normal

appellate process, S.C. ex rel. C.C. v. Deptford Twp Bd. of

Educ., 248 F. Supp. 2d 368, 381 (D.N.J. 2003); U.S. v. Tuerk,

317 F. App’x 251, 253 (3d Cir. 2009) (quoting Mayberry v.

Maroney, 529 F.2d 332, 336 (3d Cir. 1976)) (stating that “relief

under Rule 60(b) is ‘extraordinary,’ and ‘may only be invoked

upon a showing of exceptional circumstances’”).

      Plaintiff’s moving brief and reply brief (Docket No. 17,

20) regurgitate the same arguments she made in her original

opposition to Defendants’ motion to dismiss. 3         Plaintiff does not

address any of the factors required for a reassessment of the

Court’s findings in the January 8, 2021 Opinion.          Consequently,

Plaintiff’s motion for reconsideration must be denied.


3 Plaintiff expresses concern that the Court did not have copies
of all her filings because the matter had been originally
assigned to the Hon. Renée Marie Bumb, U.S.D.J., and because of
the COVID-19 pandemic, and Plaintiff attaches her prior filings
to her motion for reconsideration. The Court assures Plaintiff
that it had access to and reviewed all of her submissions prior
to issuing the January 8, 2021 Opinion.

                                     4
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 5 of 8 PageID: 243



      With regard to Plaintiff’s response to the Order to Show

Cause, the Court had directed Plaintiff to show cause as to why

her claims against Defendant Marshall L. Williams, who served as

Plaintiff’s attorney in an employment discrimination case,

should not be dismissed for lack of prosecution for her failure

to effect service, or for lack of subject matter jurisdiction

over her claims against Williams.

      As to service on Williams, the Court previously noted that

it appeared that a process server determined that Williams was

no longer located at his Sampson Street, Philadelphia office

address when he attempted service on three occasions in November

2019 (Docket No. 8 at 2), and as a result, on January 22, 2020,

Plaintiff requested the Clerk to issue her a new summons so she

could re-attempt service (Docket No. 8 at 1), which it did that

same day (Docket No. 9).      At the time of the Court’s January 8,

2021 Opinion, and since that time, Plaintiff has not filed proof

of service of her complaint on Williams.

      Rule 4(m) provides, “[i]f a defendant is not served within

90 days after the complaint is filed, the court - on motion or

on its own after notice to the plaintiff - must dismiss the

action without prejudice against that defendant or order that

service be made within a specified time.         But if the plaintiff

shows good cause for the failure, the court must extend the time

for service for an appropriate period.”         Fed. R. Civ. P. 4(m).

                                     5
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 6 of 8 PageID: 244



Showing good cause “‘requires a demonstration of good faith on

the part of the party seeking enlargement and some reasonable

basis for noncompliance within the time specified by the rule.’”

Karlsen v. GEICO, 2020 WL 7417817, at *1 (D.N.J. 2020) (citing

John Vorpahl v. The Kullman Law Firm, No. 17-1693, 2018 WL

813879, at *2 (D.N.J. Feb. 8, 2018) (quoting Veal v. United

States, 84 F. App'x 253, 256 (3d Cir. 2004)).

      In Plaintiff’s most recent submission, Plaintiff fails to

articulate why service has not been effected on Williams.

Plaintiff relates that she “petitioned the court in letter to

make additional service upon Williams,” and contends that the

Court did not respond.      (Docket No. 18 at 4.)      As set forth

above, however, after Plaintiff requested “alternative service,”

on that same day, January 22, 2020, the Clerk’s Office issued

Plaintiff an alias summons.       (Docket No. 9.)     Plaintiff has not

provided any evidence that she has utilized that new summons to

effect service on Williams.

      The Supreme Court has said, “[W]e have never suggested that

procedural rules in ordinary civil litigation should be

interpreted so as to excuse mistakes by those who proceed

without counsel. . . .”      McNeil v. United States, 508 U.S. 106,

113 (1993).    Plaintiff has failed to comply with Rule 4(m) for

over a year and a half, and she has not provided good cause for

this failure.     The Court must dismiss Plaintiff’s claims against

                                     6
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 7 of 8 PageID: 245



Williams for lack of service.

      Even if the Court permitted Plaintiff to re-serve her

complaint on Williams, doing so would be futile because

Plaintiff’s complaint fails to establish this Court’s subject

matter jurisdiction over her claims against Williams.           As the

Court stated in the January 8, 2021 Opinion, this Court’s

subject matter jurisdiction over Plaintiff’s claims against

Williams has not been established because:

      (1) Although Plaintiff has averred subject matter

jurisdiction of all her claims under § 1331, Plaintiff does not

articulate what federal laws Williams allegedly violated to

establish subject matter jurisdiction under § 1331;

      (2) To the extent that subject matter jurisdiction was

intended to be premised on 28 U.S.C. § 1367, with jurisdiction

over any state law claims supplemental to her federal claims

advanced against the state court Defendants, Plaintiff’s

complaint fails to identify what state laws Williams allegedly

violated; and

      (3) where the Court lacks subject matter over the original

federal claims, the exercise of supplemental claims against

Williams would likely be improper especially because he has not

been served.    (Docket No. 15 at 15-16.)

      In her current motions, Plaintiff fails to address the

subject matter jurisdiction aspect of the Court’s Order to Show

                                     7
Case 1:19-cv-16952-NLH-AMD Document 21 Filed 08/31/21 Page 8 of 8 PageID: 246



Cause.   Complaints filed by pro se litigants “however inartfully

pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers,” Estelle v. Gamble, 429 U.S. 97,

107 (1976), but pro se litigants “must still plead the essential

elements of [their] claim[s] and [are] not excused from

conforming to the standard rules of civil procedure,” McNeil,

508 U.S. at 113.     Plaintiff has failed to sufficiently plead her

claims against Williams so that subject matter jurisdiction may

be established.     Consequently, in addition to Plaintiff’s lack

of service of her complaint on Williams, Plaintiff’s claims

against Williams must be dismissed for lack of subject matter

jurisdiction.     See Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).

                                CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for

reconsideration and her “Motion for an Order to Show Cause” must

be denied.    Plaintiff’s claims against Williams will be

dismissed for lack of prosecution and for lack of subject matter

jurisdiction.

      An appropriate Order will be entered.



Date:   August 31, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.


                                     8
